Order filed December 4, 2014




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-14-00474-CR
                                 ____________

                   ANDRE NIGEL BENNETT, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 174th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1357744

                                   ORDER

           On October 28, 2014, notice was sent to appointed counsel, Glenn J.
Youngblood, as follows:

            We have received your appellate brief filed under the authority
     of Anders v. California, 386 U.S. 738 (1967). To comply with Anders,
     the Court of Criminal Appeals now requires you to notify your client
     of his/her right to access the appellate record and provide him/her
     with a form motion for pro se access to the appellate record. See Kelly
     v. State, No. PD-0702-13; — S.W.3d — 2014 WL 2865901 (Tex.
      Crim. App. June 25, 2014).
            In compliance with Kelly, please provide the court with an
      amended transmittal letter in which you provide your client with a
      form motion for pro se access to the appellate record. An example of a
      form motion is attached. Please file the amended transmittal letter
      within 20 days.


      As of this date, the court has not received the requested documentation.
Accordingly, we order Glenn J. Youngblood to file an amended transmittal letter in
which you notify your client of his/her right to access the appellate record and
provide him/her with a form motion for pro se access to the appellate record within
10 days of the date of this order.



                                     PER CURIAM